Citation Nr: 0809745	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  98-17 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include bipolar disorder, depression, anxiety, and post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Glenn Bergmann, Attorney


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1974 to October 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which denied the benefit sought on appeal.

In an August 2006 decision, the Board denied service 
connection for a psychiatric disorder, to include PTSD. 

The claimant appealed the Board's decision denying service 
connection for a psychiatric disorder, variously diagnosed as 
bipolar disorder, depression, anxiety, and post traumatic 
stress disorder to the U.S. Court of Appeals for Veterans 
Claims (CAVC) and in an Order dated in August 2007, CAVC 
granted a Joint Motion for Remand submitted by the parties in 
the case and vacated the Board's August 2006 decision. The 
terms of the Joint Motion for Remand were incorporated by the 
Court in its order, and are thus binding upon VA, including 
the Board. Stegall v. West, 11 Vet. App. 268, 271 (1998). The 
case is properly returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.

The Board finds that the requirements of VA's duty to notify 
and assist the veteran have not been met. 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007). With respect to notice, the pertinent statute 
provides that, upon receipt of a complete or substantially 
complete application, VA must notify the veteran and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim. The notice should indicate what 
information or evidence should be provided by the veteran and 
what information or evidence VA will attempt to obtain on the 
veteran's behalf. 38 U.S.C.A. § 5103(a).

With respect to claim for service connection for PTSD that is 
based upon in-service personal assault, VA will not deny the 
claim without first advising the veteran that evidence from 
sources other than the veteran's service records or evidence 
of behavioral changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence. 38 C.F.R. § 3.304(f)(3). 
In this case, the veteran was informed by a January 2003 
letter of the general requirements for substantiating a claim 
for service connection, and of the information or evidence 
that VA would attempt to obtain on his behalf, but was not 
advised that evidence from sources other than his service 
records or evidence of behavioral changes may constitute 
credible supporting evidence of the stressor. Thus, the 
veteran has not yet had the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence. Accordingly, the case must be remanded for 
appropriate notice.

Accordingly, the case is REMANDED for the following action:

1.	Notify the veteran and his 
representative that evidence from 
sources other than his service records 
or evidence of behavior changes may 
constitute credible supporting evidence 
of the stressor. Then, allow him the 
opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence. The notice 
should also ask the veteran to provide 
any evidence in his possession that 
pertains to the claim. The notice must 
comply with 38 U.S.C.A. § 5103(a), 38 
C.F.R. § 3.304(f)(3), and any 
applicable legal precedent.

2.	Then, after ensuring any other 
necessary development has been 
completed, including, if necessary, 
obtaining a supplemental medical 
opinion, readjudicate the veteran's 
claim for service connection for a 
psychiatric disorder, to include PTSD. 
If action remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond. 
Thereafter, the case should be returned 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



